UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1924


SILVESTER WOODS,

                    Plaintiff - Appellant,

             v.

WASHINGTON METROPOLITAN TRANSIT AUTHORITY (“WMATA”);
AMALGAMATED TRANSIT UNION, LOCAL 689 (“ATU”),

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-03494-PWG)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Silvester Woods, Appellant Pro Se. Michael Richard Coel, WASHINGTON
METROPOLITAN AREA TRANSIT AUTHORITY, Washington, D.C.; Paul M. Tyler,
GROMFINE, TAYLOR & TYLER, P.C., Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Silvester Woods appeals the district court’s order dismissing with prejudice Woods’

amended civil complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Woods v. WMATA,

No. 8:18-cv-03494-PWG (D. Md. Aug. 9, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2